DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed 2/3/2021. Claims 1-5, 7, 9-10, 12, 14-16, and 18 have been amended, claim 17 has been cancelled, and no new claims have been added. Thus, claims 1-16 and 18 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (2013/0192604) in view of Cisko (2003/0204174) and Cilento (4775374).
With respect to claim 1, Persson discloses a tracheostoma device holder for holding a tracheostoma device on a tracheostoma of a person (see Abstract, lines 1-3), comprising a skirt (6, fig 1) for attachment over a tracheostoma via a proximal side of a skin adhesive (see [0032], lines 1-2 and 8-10) said flexible skirt being provided with a through hole (central opening; see 
Persson does not explicitly disclose the skirt being flexible or being comprised of two sheets.
However, Cisko teaches a flexible skirt (wafer; 10, fig 1; see also fig 3 flexibility of wafer when placing over stoma (17a) of Cisko) with at least two sheets including a distal end sheet (11, fig 2 of Cisko) and a support sheet (12, fig 2 of Cisko), the distal end sheet comprising a skin adhesive hydrocolloid (see [0010], lines 1-6 of Cisko) and the support sheet being proximal to the distal end sheet, and the support sheet comprising polyurethane (see [0011], lines 6-7 of Cisko). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the skirt of Persson with the wafer as taught by Cisko so as to provide a more flexible skirt with better mechanical properties.
Further, the modified Persson lacks the distal end sheet comprising non-woven fibers.
However, Cilento teaches a stoma barrier (see col. 2, lines 5-9) with sheet (C, fig 6) being adhesive with hydrocolloid comprising non-woven fibers with polypropylene (see claim 6 and  see col. 6, lines 6-12 of Cilento).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal sheet of the modified Persson to include the non-woven fibers as taught by Cilento so as to provide strengthening agents (see claim 6, line 10 of Cilento).

With respect to claim 7, the modified Persson shows the tubular tracheostoma device fitting (2, fig 1 of Persson) is provided with an annular continuous recess or rib (see annotated Persson fig 3 above) on a side wall (in fig 3 of Persson it can be seen that in element 2 there is a small portion that protrudes into the through hole).

    PNG
    media_image1.png
    166
    542
    media_image1.png
    Greyscale




Annotated figure 3 of Persson.
With respect to claim 8, the modified Persson shows the annular continuous recess or rib is arranged on an inside of the side wall (see annotated Persson fig 3 above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Cisko and Cilento as applied to claim 1 above, and further in view of Bait ("Hydrogel nanocomposites as pressure-sensitive adhesives for skin contact applications").
With respect to claim 3, the modified Persson shows a distal end sheet but lacks the sheet comprising a hydrogel with polyacrylamide and poly(acrylamide-hydroxyethyl methacrylate).
However, Bait teaches a hydrogel of polyacrylamide and poly(acrylamide-hydroxyethyl methacrylate) (see Abstract, lines 2-3 of Bait).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end sheet of the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Cisko and Cilento as applied to claim 1 above, and further in view of Lorenz (5306504).
With respect to claim 4, the modified Persson shows a distal end sheet but lacks the sheet comprising a hydrogel.
However, Lorenz teaches a dressing (1, fig 1 of Lowing) with a hydrogel comprising a high molecular weight water-soluble polyvinylpyrrolidone having ring opened pyrrolidone groups providing at least 1.5x 10-2 milliequivalents of carboxylic acid groups per gram of polymer, and a water-soluble multifunctional amine-containing polymer selected 4Application No. 16/075,647Docket No.: 66244-0240 Amendment dated March 18, 2020 Corrected First Preliminary Amendment from the group consisting of polyethyleneimine, amine-terminated polyethylene oxide, amine-teminated polyethylene/polypropylene oxide, polymers of dimethyl amino ethyl methacrylate and copolymers of dimethyl amino ethyl methacrylate and vinyl pyrrolidone (see claim 1, lines 1-15 of Lorenz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end sheet of the modified Persson to include the hydrogel as taught by Lorenz so as to provide an improved skin adhesive hydrogel based on cross-linked polyvinylpyrrolidone (see col. 1, lines 31-33 of Lorenz).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Cisko and Cilento as applied to claim 1 above, and further in view of Perrault (5800685).
With respect to claim 5, the modified Persson shows a distal end sheet but lacks the sheet comprising a hydrogel.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end sheet of the modified Persson to include the hydrogel as taught by Perrault so as to provide a suitable hydrogel for use as a skin-contact adhesive (i.e. are non-irritating, are sufficiently wet to substantially wet to adhere to skin and are sufficiently cohesive to be readily removable) (see col.1, lines 66-67 and col. 2, lines 1-2 of Perrault).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Cisko and Cilento as applied to claim 1 above, and further in view of Van Holten (2013/0131621).
With respect to claim 6, the modified Persson shows the distal end sheet but lacks the sheet comprising polystyrene nanoparticles.
However, Van Holten teaches a dressing device (10, fig 1a of Van Holten) comprising polystyrene nanoparticles (see [0061], lines 5-7 of Van Holten).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal sheet of the modified Persson to include the polystyrene nanoparticles as taught by Van Holten so as to provide a hydrogel that will stick intimately to the insertion site (see [0061], lines 5-7 of Van Holten). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Cisko and Cilento as applied to claim 1 above, and further in view of Cameron (2011/0184327).

However, Cameron teaches a tracheostoma device fitting comprising polyurethane (see claim 15, lines 2-3 of Cameron).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fitting of the modified Persson to include polyurethane as taught by Cameron so as to provide a flexible material preferable for patient comfort (see [0023], lines 3-4 of Cameron).
With respect to claim 10, the modified Persson shows the tracheostoma device fitting but is silent regarding it comprising thermoplastic elastomer based on styrene block copolymers.
However, Cameron teaches a tracheostoma device fitting comprising thermoplastic elastomer based on styrene block copolymers (see claim 15, lines 2-5 of Cameron); styrene ethylene butylene styrene is a thermoplastic elastomer based on styrene blocks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fitting of the modified Persson to include thermoplastic elastomer as taught by Cameron so as to provide a slightly flexible material that would conform better to the patients’ surface anatomy (see [0023], lines 4-6 of Cameron).
With respect to claim 11, the modified Persson shows that the thermoplastic elastomer based on styrene block copolymers is styrene ethylene butylene styrene (see claim 15, lines 2-5 of Cameron).
Claims 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Cisko, Cilento, and Oster (2010/0042073).

The modified Persson is silent regarding the method of ultrasound welding the tracheostoma device fitting circumferentially of the through hole.
However, Oster teaches ultrasonic welding two housing pieces to one another (see [0018], lines 4-5 of Oster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Persson to include the ultrasonic welding as taught by Oster so as to provide a reliable and reproducible connection (see [0018], line 5 of Oster).
With respect to claim 16, the modified Persson shows a tracheostoma device holder  for holding a tracheostoma device on a tracheostoma of a person (see Abstract, lines 1-3 of Persson), 
With respect to claim 17, the modified Persson shows that the distal end sheet comprising a skin adhesive hydrocolloid (see [0010], lines 1-6 of Cisko) and the support sheet being proximal to the distal end sheet, and the support sheet comprising polyurethane (see [0011], lines 6-7 of Cisko).
With respect to claim 18, the modified Persson shows that the support sheet (12, fig 1 of Cisko) is arranged adjacent to (see element 12 is next to element 11 in fig 1 of Cisko) the distal end sheet (11, fig 1 of Cisko).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Cisko, Cilento, and Oster as applied to claim 12 above, and further in view of Cameron.
With respect to claim 13, the modified Persson shows the tracheostoma device fitting but is silent regarding it comprising polyurethane.
However, Cameron teaches a tracheostoma device fitting comprising polyurethane (see claim 15, lines 2-3 of Cameron).

With respect to claim 14, the modified Persson shows the tracheostoma device fitting but is silent regarding it comprising thermoplastic elastomer based on styrene block copolymers.
However, Cameron teaches a tracheostoma device fitting comprising thermoplastic elastomer based on styrene block copolymers (see claim 15, lines 2-5 of Cameron); styrene ethylene butylene styrene is a thermoplastic elastomer based on styrene blocks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fitting of the modified Persson to include thermoplastic elastomer as taught by Cameron so as to provide a slightly flexible material that would conform better to the patients’ surface anatomy (see [0023], lines 4-6 of Cameron).
With respect to claim 15, the modified Persson shows that the thermoplastic elastomer based on styrene block copolymers is styrene ethylene butylene styrene (see claim 15, lines 2-5 of Cameron).
Response to Arguments
Applicant’s arguments, see IV on pg. 9, filed 2/3/2021, with respect to the rejection(s) of claim(s) 1, 12, and 16 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KELSEY E BALLER/            Examiner, Art Unit 3785                       

/RACHEL T SIPPEL/            Primary Examiner, Art Unit 3785